DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. The Examiner acknowledges the cancelation of Claims 1-7, see “Applicant Arguments/Response” filed on 06/16/2021, and withdraws the previous rejections to those claims. Newly added Claims 8-14 are being examined. 

Specification
3. The disclosure is objected to because of the following informalities: 
	i. The Specification (dated 06/16/2021) does not contain numbering for the lines or the paragraphs. 
4. Appropriate correction is required.
5. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “light adjustment button” from Claim 1 is not mentioned in the Specification. The Examiner is moving forward with examination assuming that the “light adjustment button” is equivalent to the photometric gear button (7) that is listed in the Specification. 


Claim Objections
6. Claim 8 objected to because of the following informalities:  
	i. Regarding Claim 8, “disposed at on the handle” should contain either “at” or “on”, not both.  	
	ii. Further regarding 8, the connecting phrases of “and” and “wherein” need to have their placements adjusted to make the claim grammatically correct.
7. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9. The term "gears" in Claim 11 is a term which renders the claim indefinite.  The term “gears” normally refers to a physical, toothed structural component, whereas the Examiner’s interpretation of the Applicant’s Specification (dated 06/16/2021) is that the Applicant is meaning different treatment type (see Pg. 5, Line 27).  This creates confusion as to what is meant by the claimed “gears” as it seemingly very different than the well-established and accepted meaning.  The Examiner is moving forward with examination under the assumption that the Applicant intended the second meaning, i.e. that each gear is a different treatment type. 

Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120143291 awarded to Owens et al, hereinafter Owens, in view of U.S. Patent Application 20090299236 awarded to Pryor et al, hereinafter Pryor. 
14. Regarding Claim 8, Owens teaches a whitening and rejuvenating laser hair remover (Para. 0003), comprising: a main device (treatment device 100) comprising a main device body (entirety of hand piece 104) and a handle (central portion of hand piece 104, handle 114); and a flash head (light 
15. However, in the art of phototherapy, Pryor teaches a display screen on the handheld device (display 124, Fig. 1a) and an irradiation control button on the side of the display screen (Fig. 1a, control buttons 122, Para. 0014), all electrically connected by a circuit board (Para. 0014). Further, Owens teaches a control circuit (control circuit 424), and the adjustment of laser irradiation (Para. 0012).
16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens by Pryor, i.e. by placing an LED display on a face of the main device body of Owens, for the predictable purpose of using a simple substitution of one known element (a display screen on the body) for another (a plurality of individual LED lights) to obtain the predictable 

17. Regarding Claim 9, Owens in view of Pryor makes obvious the whitening and rejuvenating laser hair remover according to Claim 8, as set forth in the rejection to Claim 8 above. Owens as modified above by Pryor further teaches wherein the printed circuit board (Pryor Para. 0014) is electrically connected with the power button, the LED display screen, the quartz lamp tube, and the light adjustment button (Para. 0040 teaches that all components can be electrically connected).

18. Regarding Claim 10, Owens in view of Waldman makes obvious the whitening and rejuvenating laser hair remover according to Claim 8, as set forth in the rejection to Claim 8 above. Owens further teaches wherein a cooling vent, matched with the cooling fan, is disposed on a rear shell of the main device body (Fig. 1, air inlet/outlet vent 122).

19. Regarding Claim 11, Owens in view of Waldman makes obvious the whitening and rejuvenating laser hair remover according to Claim 8, as set forth in the rejection to Claim 8 above. Owens does not teach wherein the light adjustment button has five gears. 

21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens modified by Waldman, i.e. by creating a set number of gears, as the number of settings is merely a duplication of parts (see MPEP 2144.4) and Owens already teaches the ability to change treatment parameters. 

22. Regarding Claim 12, Owens in view of Waldman makes obvious the whitening and rejuvenating laser hair remover according to Claim 8, as set forth in the rejection to Claim 8 above, wherein a wavelength of the laser emitting module is 470-1200 nm (Para. 0012, Lines 7-8, “and including wavelengths at least in the range of about 850-1000 nm”). Owens does not teach wherein the flash head has a light emitting area of 3.2 cm2.
23. However, Owens does teach a light emitting port size of 2 cm2 or greater (Para. 0006, Lines 12-15, “n some embodiments, at least some of the light energy emitted by the flash lamp(s) can be transmitted to the skin region via an optically transparent skin contact element exhibiting a skin contact surface of 2 square centimeters or greater”).
24. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens modified by Waldman, i.e. by making the light emitting area 3.2 cm2, as choosing a specific treatment area is an obvious design choice (see MPEP 2144.04), Owens was aware of using a light emitting area in the range of this sizing, and no criticality to that specific sizing is stated. 

25. Regarding Claim 13, Owens in view of Waldman makes obvious the whitening and rejuvenating laser hair remover according to Claim 8, as set forth in the rejection to Claim 8 above. 

26. Regarding Claim 14, Owens in view of Waldman makes obvious the whitening and rejuvenating laser hair remover according to Claim 8, as set forth in the rejection to Claim 8 above. Owens does not teach wherein a shell of the main device is made of acrylonitrile butadiene styrene (ABS) materials.
27. However, Owens does teach wherein the body of the device is made of a plastic (Para. 0085).
28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens modified by Walden, i.e. by making the device body out of ABS, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us (see MPEP 2144.07). In particular, Waldman would have been aware of using ABS to suit the needs of the device, as ABS is a well-known plastic (https://en.wikipedia.org/wiki/Acrylonitrile_butadiene_styrene). 

Conclusion
29. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
30. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
	31. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	32. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	33. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	34. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792